Detailed Action
The instant application having Application No. 16/795,536 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 6/16/21. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS NOT BASED ON PRIOR ART

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the set of data being a same set of data required to be written as indicated by a same write command which is said write command.” However, in previous claim 1 language, the “previous write command” was used in comparison. This also appears in applicant’s arguments and in the specification, para. 39. Therefore, it is unclear if the set of data is the same set of data as in a previous write command or what write command the set of data is being compared to. Claims 11 and 20 recite similar limitations and are rejected for similar reasons. Dependent claims 2-10 and 12-19 contain the same deficiencies as claims 1 and 11 and are rejected for the same reason. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radke et al. (U.S. Patent Application Publication No. 2009/0300269), herein referred to as Radke et al. in view of Del Vigna, Jr (U.S. Patent No. 5,621,885), herein referred to as Del Vigna. 
Referring to claim 1, Radke et al. disclose as claimed, a method for performing data storage management to enhance data reliability, the method being applied to a memory device, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, said at least one NV memory element comprising a plurality of blocks (see para. 20, where a memory device comprises an array of SLC and an array of MLC memory), the method comprising: receiving a write command from a host system, wherein the write command indicates that writing a set of data into the NV memory is required (see fig. 1-2, where a host interfaces with a memory controller for memory reads/writes. Also see para 34, where the host directs data to be stored); determining whether a repeated writing condition is satisfied, wherein the repeated writing condition comprises the write command being a repeated write command of a previous write command and corresponding to a same address and a same length as that of the previous write command (see fig. 4 and para. 21, showing specific LBAs being monitored for usage data. Fig. 5 gives an example of a write command for LBA=7 being stored in SLC memory initially, however para. 32 and 36 stipulate where data may be moved from MLC to SLC based on usage data. For example, if an LBA has received a threshold number of writes, it may be moved from MLC to SLC. In fig. 5, a repeated write command for LBA=2 would increment the usage from 1 to 2, and be the same address (2) and same length (1 block). When that LBA reaches a threshold number of writes, it would be then moved to SLC); and in response to the repeated writing condition being satisfied, storing the set of data into at least one first type block of a first type of blocks within the NV memory, for performing data storage enhancement processing, wherein a first bit count of one or more bits stored in a memory cell of any of the first type of blocks is less than a second bit count of multiple bits stored in a memory cell of any of a second type of blocks within the NV memory (see para. 17, where SLC and MLC memory are utilized. SLC memory stores one bit per cell and MLC memory stores multiple bits per cell. See para. 21, where usage data is tracked, and LBAs which are have a greater number of rewrites are stored in SLC memory). 

However, Del Vigna disclose where the set of data being a same set of data required to be written as indicated by a same write command which is said write command (see Del Vigna, col. 3, lines 20-60, where a duplicate write request may be detected based on a syncid, therefore detecting where the set of data is the same set of data required to be written as a previous write command. Radke et al. already detects a repeated write condition of the same address and length, and when applying Del Vigna’s method, would also be able to detect when the data is the same).
	Radke et al. and Del Vigna are analogous art because they are from the same field of endeavor of memory management (see Radke et al., abstract, and Del Vigna, col. 3, lines 20-60, regarding memory management).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radke et al. to comprise where the set of data being a same set of data required to be written as indicated by a same write command which is said write command, as taught by Del Vigna, in order to allow for improved fault tolerant programming (see Del Vigna, col. 3, lines 20-30). In addition, there are many other reasons to detect when a write command is the same data, such as deduplication.
As to claim 2, Radke et al. and Del Vigna also disclose the method of claim 1, wherein the step of determining whether the repeated writing condition is satisfied is executed multiple times to generate a first determination result and a second determination result, respectively, wherein the first determination result indicates that the repeated writing condition is satisfied, and the second determination result indicates that the repeated writing condition is not satisfied; the step of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed in response to the first determination result; and the method further comprises: in response see Radke et al., para. 25, where the threshold value of storing in SLC or MLC may change, such as being a percentage of total writes. Therefore as writes increase, the threshold would increase. Therefore, an LBA may initially meet the threshold for being stored in SLC, but not qualify during a second determination, and be moved to MLC).  
As to claim 3, Radke et al. and Del Vigna also disclose the method of claim 1, further comprising: after the step of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed, determining whether a management table corresponding to the data storage enhancement processing is full, for managing a first storage pool within the NV memory for the data storage Page 15 of 21enhancement processing, wherein the first storage pool comprises at least one portion of the first type of blocks within the NV memory, and table contents of the management table correspond to said at least one portion of the first type of blocks (see Radke et al., fig. 3, showing a management table that is full, where the management table manages SLC storage. See para. 26, where when the space is full, an LBA assigned to SLC with the least amount of usage may be moved to MLC).  
As to claim 4, Radke et al. and Del Vigna also disclose the method of claim 3, further comprising: in response to the management table being not full, recording block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member of the first storage pool (see Radke et al., para. 26, where if there is sufficient space, no further action is required, and the LBA is assigned to the SLC memory).  
As to claim 5, Radke et al. and Del Vigna also disclose the method of claim 3, further comprising: in response to the management table being full, obtaining at least one set of previous data from one or more old members of the first storage pool, storing said at least one set of previous data into one or See Radke et al., para. 26, where when the space is full, previous data of an LBA assigned to SLC with the least amount of usage may be moved to MLC. See fig. 3-5, where block information is removed from the SLC management table portion when a block is moved).  
As to claim 6, Radke et al. and Del Vigna also disclose the method of claim 5, further comprising: recording block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member of the first storage pool (see Radke et al., fig. 4, showing the management table recording block information for an SLC tier).  
As to claim 7, Radke et al. and Del Vigna also disclose the method of claim 3, wherein the table contents of the management table indicate that data stored in said at least one portion of the first type of blocks is protected by the data storage enhancement processing (see Radke et al., fig. 4, showing the table divided into an SLC tier and MLC tier. See para. 17, where data is stored in SLC and MLC memory. SLC memory is more reliable and therefore would be more protected. MLC memory would not offer the same reliability and protection).  
As to claim 8, Radke et al. and Del Vigna also disclose the method of claim 1, wherein the first type of blocks comprise a group of single level cell (SLC) blocks (see Radke et al., para. 17, where a group of blocks utilizes SLC memory).  
As to claim 9, Radke et al. and Del Vigna also disclose the method of claim 8, wherein the second type of blocks comprise any group of multiple groups of higher level cell blocks, and the multiple groups of higher level cell blocks comprise a group of triple level cell (TLC) blocks and a group of quadruple level see Radke et al., para. 17, where a group of blocks utilizes MLC memory, and MLC may be four level or eight level. Eight level MLC would be TLC).  
As to claim 10, Radke et al. and Del Vigna also disclose the method of claim 1, further comprising: utilizing a first block pool corresponding to the first type of blocks to perform the data storage enhancement processing, wherein data stored in any block of the first block pool is protected by the data storage enhancement processing, and data stored in any block of a second block pool corresponding to the second type of blocks is not protected by the data storage enhancement processing (see Radke et al., para. 17, where data is stored in SLC and MLC memory. SLC memory is more reliable and therefore would be more protected. MLC memory would not offer the same reliability and protection).  
Referring to claim 11, Radke et al. disclose as claimed, a memory device, comprising: a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element, and said at least one NV memory element comprises a plurality of blocks (see para. 20, where a memory device comprises an array of SLC and an array of MLC memory); and a controller, coupled to the NV memory, arranged to control operations of the memory device, wherein the controller comprises: a processing circuit, arranged to control the controller according to a plurality of host commands from a host system, to allow the host system to access the NV memory through the controller (see fig. 1, showing a controller coupled to the NV memory controlling operations of the memory device. See para. 19-23, where the controller receives control signals from the host, and the controller may comprise logic or a state machine, and therefore a processing circuit), wherein: the controller receives a write command from the host system, wherein the write command indicates that writing a set of data into the NV memory is required (see fig. 1-2, where a host interfaces with a memory controller for memory reads/writes. Also see para 34, where the host directs data to be stored); the controller determines whether a repeated writing condition is satisfied, wherein the see fig. 4 and para. 21, showing specific LBAs being monitored for usage data. Fig. 5 gives an example of a write command for LBA=7 being stored in SLC memory initially, however para. 32 and 36 stipulate where data may be moved from MLC to SLC based on usage data. For example, if an LBA has received a threshold number of writes, it may be moved from MLC to SLC. In fig. 5, a repeated write command for LBA=2 would increment the usage from 1 to 2, and be the same address (2) and same length (1 block). When that LBA reaches a threshold number of writes, it would be then moved to SLC); and in response to the repeated writing condition being satisfied, the controller stores the set of data into at least one first type block of a first type of blocks within the NV memory, for performing data storage enhancement processing, wherein a first bit count of one or more bits stored in a memory cell of any of the first type of blocks is less than a second bit count of multiple bits stored in a memory cell of any of a second type of blocks within the NV memory (see para. 17, where SLC and MLC memory are utilized. SLC memory stores one bit per cell and MLC memory stores multiple bits per cell. See para. 21, where usage data is tracked, and LBAs which are have a greater number of rewrites are stored in SLC memory).  
Radke et al. disclose the claimed invention except where the set of data being a same set of data required to be written as indicated by a same write command which is said write command.
However, Del Vigna disclose where the set of data being a same set of data required to be written as indicated by a same write command which is said write command (see Del Vigna, col. 3, lines 20-60, where a duplicate write request may be detected based on a syncid, therefore detecting where the set of data is the same set of data required to be written as a previous write command. Radke et al. already detects a repeated write condition of the same address and length, and when applying Del Vigna’s method, would also be able to detect when the data is the same).
see Radke et al., abstract, and Del Vigna, col. 3, lines 20-60, regarding memory management).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radke et al. to comprise where the set of data being a same set of data required to be written as indicated by a same write command which is said write command, as taught by Del Vigna, in order to allow for improved fault tolerant programming (see Del Vigna, col. 3, lines 20-30). In addition, there are many other reasons to detect when a write command is the same data, such as deduplication.
As to claim 12, Radke et al. and Del Vigna also disclose the memory device of claim 11, wherein the operation of determining whether the Page 17 of 21repeated writing condition is satisfied is executed multiple times to generate a first determination result and a second determination result, respectively, wherein the first determination result indicates that the repeated writing condition is satisfied, and the second determination result indicates that the repeated writing condition is not satisfied; the operation of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed in response to the first determination result; and in response to the second determination result, the controller stores the set of data into at least one second type block of the second type of blocks within the NV memory (see Radke et al., para. 25, where the threshold value of storing in SLC or MLC may change, such as being a percentage of total writes. Therefore as writes increase, the threshold would increase. Therefore, an LBA may initially meet the threshold for being stored in SLC, but not qualify during a second determination, and be moved to MLC).  
As to claim 13, Radke et al. and Del Vigna also disclose the memory device of claim 11, wherein after the operation of storing the set of data into said at least one first type block of the first type of blocks within the NV memory is executed, the controller determines whether a management table see Radke et al., fig. 3, showing a management table that is full, where the management table manages SLC storage. See para. 26, where when the space is full, an LBA assigned to SLC with the least amount of usage may be moved to MLC).  
As to claim 14, Radke et al. and Del Vigna also disclose the memory device of claim 13, wherein in response to the management table being not full, the controller records block information of said at least one first type block of the first type of blocks into the management table, to identify said at least one first type block of the first type of blocks as at least one member of the first storage pool (see Radke et al., para. 26, where if there is sufficient space, no further action is required, and the LBA is assigned to the SLC memory).  
As to claim 15, Radke et al. and Del Vigna also disclose the memory device of claim 13, wherein in response to the management table being full, the controller obtains at least one set of previous data from one or more old members of the first storage pool, storing said at least one set of previous data into one or more second type blocks of the second type of blocks, and removing block information of the one or more old members from the management table, to purge the one or more old members from the first storage pool, wherein the one or more old members represent one or more first type blocks of the first type of blocks (See Radke et al., para. 26, where when the space is full, previous data of an LBA assigned to SLC with the least amount of usage may be moved to MLC. See fig. 3-5, where block information is removed from the SLC management table portion when a block is moved).  
As to claim 16, Radke et al. and Del Vigna also disclose the memory device of claim 15, wherein the controller records block information of said at least one first type block of the first type of blocks see Radke et al., fig. 4, showing the management table recording block information for an SLC tier).  
As to claim 17, Radke et al. and Del Vigna also disclose the memory device of claim 13, wherein the table contents of the management table indicate that data stored in said at least one portion of the first type of blocks is protected by the data storage enhancement processing (see Radke et al., fig. 4, showing the table divided into an SLC tier and MLC tier. See para. 17, where data is stored in SLC and MLC memory. SLC memory is more reliable and therefore would be more protected. MLC memory would not offer the same reliability and protection).  
As to claim 18, Radke et al. and Del Vigna also disclose the memory device of claim 11, wherein the first type of blocks comprise a group of single level cell (SLC) blocks (see Radke et al., para. 17, where a group of blocks utilizes SLC memory).  
As to claim 19, Radke et al. and Del Vigna also disclose an electronic device comprising the memory device of claim 11, and further comprising: the host system, comprising: a host device, coupled to the memory device, wherein the host device comprises: at least one processor, arranged for controlling operations of the host device (see Radke et al., fig. 1 and para. 19, showing a host device with a processor); and a power supply circuit, coupled to the at least one processor, arranged for providing power to the at least one processor and the memory device; wherein the memory device provides the host device with storage space (See Radke et al., although a power supply is not shown, a processor and memory would need power to operate, and therefore would be inherent).  
Referring to claim 20, Radke et al. disclose as claimed, a controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, said at least one NV memory element comprising a plurality of blocks (see fig. 1, showing a memory device with a controller and a NV memory element with SLC and MLC memory arrays, which would contain blocks), the controller comprising: a processing circuit, arranged to control the controller according to a plurality of host commands from a host system, to allow the host system to access the NV memory through the controller (see fig. 1, showing a controller coupled to the NV memory controlling operations of the memory device. See para. 19-23, where the controller receives control signals from the host, and the controller may comprise logic or a state machine, and therefore a processing circuit), wherein: the controller receives a write command from the host system, wherein the write command indicates that writing a set of data into the NV memory is required (see fig. 1-2, where a host interfaces with a memory controller for memory reads/writes. Also see para 34, where the host directs data to be stored); the controller determines whether a repeated writing condition is satisfied, wherein the repeated writing condition comprises the write command being a repeated write command of a previous write command and corresponding to a same address and a same length as that of the previous write command (see fig. 4 and para. 21, showing specific LBAs being monitored for usage data. Fig. 5 gives an example of a write command for LBA=7 being stored in SLC memory initially, however para. 32 and 36 stipulate where data may be moved from MLC to SLC based on usage data. For example, if an LBA has received a threshold number of writes, it may be moved from MLC to SLC. In fig. 5, a repeated write command for LBA=2 would increment the usage from 1 to 2, and be the same address (2) and same length (1 block). When that LBA reaches a threshold number of writes, it would be then moved to SLC); and in response to the repeated writing condition being satisfied, the controller stores Page 19 of 21the set of data into at least one first type block of a first type of blocks within the NV memory, for performing data storage enhancement processing, wherein a first bit count of one or more bits stored in a memory cell of any of the first type of blocks is less than a second bit count of multiple bits stored in a memory cell of any of a second type of blocks within the NV memory (see para. 17, where SLC and MLC memory are utilized. SLC memory stores one bit per cell and MLC memory stores multiple bits per cell. See para. 21, where usage data is tracked, and LBAs which are have a greater number of rewrites are stored in SLC memory).
Radke et al. disclose the claimed invention except where the set of data being a same set of data required to be written as indicated by a same write command which is said write command.
However, Del Vigna disclose where the set of data being a same set of data required to be written as indicated by a same write command which is said write command (see Del Vigna, col. 3, lines 20-60, where a duplicate write request may be detected based on a syncid, therefore detecting where the set of data is the same set of data required to be written as a previous write command. Radke et al. already detects a repeated write condition of the same address and length, and when applying Del Vigna’s method, would also be able to detect when the data is the same).
	Radke et al. and Del Vigna are analogous art because they are from the same field of endeavor of memory management (see Radke et al., abstract, and Del Vigna, col. 3, lines 20-60, regarding memory management).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radke et al. to comprise where the set of data being a same set of data required to be written as indicated by a same write command which is said write command, as taught by Del Vigna, in order to allow for improved fault tolerant programming (see Del Vigna, col. 3, lines 20-30). In addition, there are many other reasons to detect when a write command is the same data, such as deduplication.

Response to Arguments
Applicant’s arguments, filed 6/16/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Del Vigna.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M-F 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132